In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 13-887V
                                          (Not to be published)

*****************************
                                       *
HARRY MCCARTER, as                     *                                  Filed: September 24, 2014
Administrator and Legal Representative *
of the Estate of LILLIE MAE MCCARTER,  *                                  Decision by Stipulation; Damages;
                                       *                                  Influenza (“Flu”) Vaccine;
                      Petitioner,      *                                  Acute Disseminated
                                       *                                  Encephalomyelitis (“ADEM”)
                v.                     *
                                       *
SECRETARY OF HEALTH AND                *
HUMAN SERVICES,                        *
                                       *
                      Respondent.      *
                                       *
*****************************

Elizabeth Muldowney, Rawls, McNelis and Mitchell, P.C., Richmond, VA, for Petitioner.

Lynn Elizabeth Ricciardella, U.S. Dep’t of Justice, Washington, D.C., for Respondent.

                                  DECISION AWARDING DAMAGES1

        On November 8, 2013, Harry McCarter, as administrator and legal representative of the
estate of Lillie Mae McCarter, filed a petition seeking compensation under the National Vaccine
Injury Compensation Program.2 Petitioner alleges that as a result of receiving the influenza
(“flu”) vaccine on or about September 22, 2011, his mother, Ms. McCarter, suffered Acute
Disseminated Encephalomyelitis (“ADEM”). Stipulation at 1 (ECF Docket No. 9). Furthermore,

1
  Because this ruling contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the ruling will be available to the public.
Id.
2
  The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended, 42 U.S.C.A. ' 300aa-10 – 34 (2006))
[hereinafter “Vaccine Act” or “the Act”]. Individual sections references hereafter will be to ' 300aa of the Act.
Petitioner alleges that Ms. McCarter’s death (which occurred on November 13, 2011) was part of
the sequela of her vaccine-related injury. Id.

        Respondent denies that Ms. McCarter’s alleged ADEM, any other injuries, or her death
were caused by the flu vaccine. Id. at 2. Nonetheless both parties, while maintaining their above-
stated positions, agreed in a stipulation filed September 17, 2014, that the issues before them can
be settled and that a decision should be entered awarding Petitioner compensation. Id.

        I have reviewed the file, and based upon that review, I conclude that the parties’
stipulation is reasonable. I therefore adopt it as my decision in awarding damages on the terms
set forth therein.

        The stipulation awards:

                  A lump sum of $250,000.00 in the form of a check payable to Petitioner as
                   administrator and legal representative of the Estate of Lillie Mae McCarter. The
                   amount represents compensation for all damages that would be available under
                   42 U.S.C. § 300aa-15(a).

Stipulation ¶ 8.

        The stipulation also conditions the timing of payment of the award as follows:

                 No payment pursuant to this Stipulation shall be made until petitioner provides
                 the Secretary with documentation establishing his appointment as legal
                 representative of the Estate of Lillie Mae McCarter. If petitioner is not authorized
                 by court of competent jurisdiction to serve as legal representative of the Estate of
                 Lillie Mae McCarter at the time a payment pursuant to this stipulation is made,
                 any such payment shall be paid to the party or parties appointed by a court of
                 competent jurisdiction to serve as legal representative of the Estate of Lillie Mae
                 McCarter upon submission of written documentation of such appointment to the
                 Secretary.

Stipulation ¶ 12.

        I approve a Vaccine Program award in the requested amounts set forth above to be made
to Petitioner (with payment of the award subject to Petitioner’s prior performance of the terms of
¶ 12 in the stipulation). In the absence of a motion for review filed pursuant to RCFC Appendix
B, the clerk of the court is directed to enter judgment herewith.3



3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or
separately) a notice renouncing their right to seek review.

                                                      2
IT IS SO ORDERED.

                        /s/ Brian H. Corcoran
                           Brian H. Corcoran
                           Special Master




                    3